DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 21 February 2020 is acknowledged. Claims 1-17 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106319964 A (“Cheng”).
	As to claim 1, Cheng teaches a composition of a carbon fiber fabric in a solution of methacrylatoethyl trimethyl ammonium chloride (abstract). This compound comprises a quaternary ammonium group and an unsaturated polymerizable group connected by covalent bonds including an ester group, and has a molecular weight of 207 g/mol.
	As to claim 2, the unsaturated polymerizable group is a methacrylic acid ester.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1022012 A2 (“Moszner”).
As to claims 1-6, Moszner teaches a dental material based on a silicone resin having polymerizable (meth)acryl groups and aminoalkyl groups (abstract). Specifically, Moszner exemplifies a polysiloxane formed from the condensation of hydrolyzable silanes having (meth)acryl groups formed by reacting aminosilanes with poly(meth)acryl compounds, and as one example shows the silane compound bis[2- (2-methacryloyloxyethoxycarbonyl) ethyl]-(3-triethoxysilylpropyl)amine (example 1, translation, p. 6), 

    PNG
    media_image1.png
    141
    494
    media_image1.png
    Greyscale
which is subsequently hydrolyzed and condensed to form a (meth)acryl functional polysiloxane (example 5, p. 7). The aforementioned compound includes ethylenically unsaturated polymerizable group connected to a tertiary amine by a covalent ester linkage as required by claim 1, specifically the unsaturated polymerizable group being a methacrylic acid ester as required by claim 2. The aforementioned silane as a polymerized unit is calculated to have a molecular weight of 479 g/mol, and therefore the polysiloxane would have a molecular weight well in excess of 200 g/mol and 300 g/mol as required by claims 1 and 3. The polymerized compound as described heretofore is polymerized to a silicone, and thus contains at least two tertiary amine groups as required by claim 4. The polymerized compound meets formula (I) of claim 5, where A is an isopropenyl, thus unsaturated polymerizable group, R1 is the organic linking group -C(O)OC2H4-, R2-R5 are each hydrogen, and R6 and R7 are each organic groups, and n is 1. The polymerized compound also meets formula (II) of claim 6, where A are each a isopropenyl, thus 
While Moszner does not exemplify carbon fiber as required claims 1-6, Moszner teaches that the aforementioned polysiloxane is used in a photocuring composition for dental applications, and may include fillers, including carbon fibers, for improving the mechanical properties thereof (translation, p. 5), and thus the addition of carbon fibers is an obvious modification suggested by Moszner.
As to claim 9, the silicone of Moszner is itself a polymerizable resin having unsaturated groups. Moszner also teaches incorporating the compound with other resins having polymerizable unsaturated groups (translation, p. 8, teaching combination with UDMA (urethane dimethacrylate).
As to claim 12, Moszner, translation, p. 6, teaches that the composition contains 5 to 99.9 % of polysiloxanes and 1.0 to 99 % of fillers, which may include carbon fibers, such that Moszner contemplates at least 5 wt % of the polysiloxane to carbon fiber, which overlaps the recited range, and as such, the use of the recited compound and carbon fibers, including in recited amounts, is an obvious modification contemplated by Moszner.
As to claim 13, Moszner teaches preparing a dental material based on a silicone resin having polymerizable (meth)acryl groups and aminoalkyl groups (abstract). Specifically, Moszner exemplifies a polysiloxane formed from the condensation of hydrolyzable silanes having (meth)acryl groups formed by reacting aminosilanes with poly(meth)acryl compounds, and as one example shows the silane compound bis[2- (2-methacryloyloxyethoxycarbonyl) ethyl]-(3-triethoxysilylpropyl)amine (example 1, translation, p. 6), 

    PNG
    media_image1.png
    141
    494
    media_image1.png
    Greyscale
which is subsequently hydrolyzed and condensed to form a (meth)acryl functional polysiloxane (example 5, p. 7). The aforementioned compound includes ethylenically unsaturated polymerizable group connected to a tertiary amine by a covalent ester linkage. 
The silicone of Moszner is itself a polymerizable resin having unsaturated groups. Moszner also teaches incorporating the compound with other resins having polymerizable unsaturated groups (translation, p. 8, teaching combination with UDMA (urethane dimethacrylate ).
While Moszner does not exemplify carbon fiber, Moszner teaches that the aforementioned polysiloxane is used in a photocuring composition for dental applications, and may include fillers, including carbon fibers, for improving the mechanical properties thereof (translation, p. 5), and thus the addition of carbon fibers is an obvious modification suggested by Moszner.
Moszner teaches curing the composition of the silicone having unsaturated groups, other polymerizable monomers, and fillers by radical polymerization (translation, p. 5, teaching polymerization using radical initiators), which, using fillers, would produce a composite material including carbon fibers. As such, it would be obvious to use the recited compound, including with carbon fibers as fillers, in the recited method, as Moszner suggests both radical polymerization, and carbon fiber filler.
As to claims 14 and 15, Moszner does not teach adding the components in the recited order. Case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In this case, Moszner teaches mixing the three recited components, and the addition of these in any order is an obvious modification of the method of Moszner.

As to claim 17, Moszner teaches preparing a dental material based on a silicone resin having polymerizable (meth)acryl groups and aminoalkyl groups (abstract). Specifically, Moszner exemplifies a polysiloxane formed from the condensation of hydrolyzable silanes having (meth)acryl groups formed by reacting aminosilanes with poly(meth)acryl compounds, and as one example shows the silane compound bis[2- (2-methacryloyloxyethoxycarbonyl) ethyl]-(3-triethoxysilylpropyl)amine (example 1, translation, p. 6), 

    PNG
    media_image1.png
    141
    494
    media_image1.png
    Greyscale
which is subsequently hydrolyzed and condensed to form a (meth)acryl functional polysiloxane (example 5, p. 7). The aforementioned compound includes ethylenically unsaturated polymerizable group connected to a tertiary amine by a covalent ester linkage. 
The silicone of Moszner is itself a polymerizable resin having unsaturated groups. Moszner also teaches incorporating the compound with other resins having polymerizable unsaturated groups (translation, p. 8, teaching combination with UDMA (urethane dimethacrylate ).
While Moszner does not exemplify carbon fiber, Moszner teaches that the aforementioned polysiloxane is used in a photocuring composition for dental applications, and may include fillers, including carbon fibers, for improving the mechanical properties thereof (translation, p. 5), and thus the addition of carbon fibers is an obvious modification suggested by Moszner.

Moszner, translation, p. 6, teaches that the composition contains 5 to 99.9 % of polysiloxanes and 1.0 to 99 % of fillers, which may include carbon fibers, such that Moszner contemplates at least 5 wt % of the polysiloxane to carbon fiber. These amounts overlap the preferred amounts at p. 14 of applicant’s specification, and as such, it is presumed that Moszner suggests amounts sufficient to improve transverse flexural strength.

Claim 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0016492 (“Nagelsdiek”) in view of Muh et al., “Bismethacrylate-Based Hybrid Monoemrs via Michael-Addition Reactions,” Macromolecules 34, 5778-5785 (2001) (“Muh”) and US 9,051,447 (“Figovsky”).
As to claims 1-3, 5, and 6, Nagelsdiek teaches a polymeric concrete composition which includes a coupling additive that is an additive product of an aminosilane and compounds having at least two terminal ethylenically unsaturated double bond. Nagelsdiek has an exemplary embodiment coupling additive 6 (para. 0081), which is a product of a diacrylate and aminopropyltriethyoxysilane. The compound contains acrylate groups, which are ethylenically unsaturated groups coupled to an ester group, and is an acrylic acid ester as required by claim 2, and has a molecular weight in excess of 200 g/mol and in excess of 300 g/mol as required by claims 1 and 3.
Nagelsdiek is silent as to the structure of the addition product produced by the process. However, Nagelsdiek, para. 0008 refers specifically to Muh for a general teaching of addition of acrylates 
	Nagelsdiek does not teach carbon fibers, but teaches using the aforementioned agent in curable mixtures, such as polymer concrete mixtures (para. 0067). Figovsky teaches polymer concrete compositions formed from polyfunctional unsaturated compounds (abstract), and teaches that reinforcing materials, including carbon fibers, may be used for reinforcing polymer concrete compositions (Figovsky, 5:15-20). As such, it would be obvious to include carbon fibers, in the polymer concrete composition of Nagelsdiek including the recited unsaturated compounds, as carbon fibers are a known reinforcing agent for such compositions.

	As to claims 7 and 8, Nagelsdiek teaches the use of diacrylate B, and polyethylene glycol diacrylate (para. 0074), which therefore would contain a polyalkylene oxide group as required by claims 7 and 8. Other examples (para. 0074) use polypropylene glycol diacrylate, which is a polypropylene oxide unit. 
As to claim 9, Nagelsdiek teaches use of the compound in polymer concrete compositions including ethylenically unsaturated polymerizable compounds (para. 0053).
As to claim 13, Nagelsdiek teaches a polymeric concrete composition which includes a coupling additive that is an additive product of an aminosilane and compounds having at least two terminal ethylenically unsaturated double bond. Nagelsdiek has an exemplary embodiment coupling additive 6 (para. 0081), which is a product of a diacrylate and aminopropyltriethyoxysilane. The compound contains acrylate groups, which are ethylenically unsaturated groups coupled to an ester groupand has a molecular weight in excess of 200 g/mol.
Nagelsdiek is silent as to the structure of the addition product produced by the process. However, Nagelsdiek, para. 0008 refers specifically to Muh for a general teaching of addition of acrylates and silanes, which discloses a general structure of the product of aminosilanes and diacrylates, and shows that the amine hydrogen adds across a portion of the acrylate groups, leaving some free (meth)acrylate groups, such that the ethylenically unsaturated bond is separated from a tertiary amine by an ester group (see Muh, pp. 5779-5780, showing general structure of macromonomers formed from diacrylates and aminosilane). As such, it is reasonable to expect that the addition products, such as 
	Nagelsdiek does not teach carbon fibers, but teaches using the aforementioned agent in curable mixtures, such as polymer concrete mixtures (para. 0067), including polymer concretes formed from polymerizable unsaturated compounds (para. 0053). Nagelsdiek further teaches curing the polymeric mixture (para. 0070), thus producing a composite material. Figovsky teaches polymer concrete compositions formed from polyfunctional unsaturated compounds (abstract), and teaches that reinforcing materials, including carbon fibers, may be used for reinforcing polymer concrete compositions (Figovsky, 5:15-20). As such, it would be obvious to prepare a polymer concrete (a composite material include carbon fibers) by providing a composition of the aforementioned additive agent taught by Nagelsdiek in view of Muh, a resin having polymerizable unsaturated groups as taught by Nagelsdiek, and carbon fibers, as these are a known reinforcement for polymer concreate as taught by Figovsky, and curing as taught by Nagelsdiek.
As to claims 14 and 15, Nagelsdiek in view of Muh and Figovsky does not teach adding the components in the recited order. Case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In this case, Nagelsdiek teaches preparing polymer concrete including the additive, curable resin, and fillers, and the addition of these in any order is an obvious modification of the method of Nagelsdiek.
As to claim 16, Nagelsdiek further teaches curing the polymeric mixture (para. 0070), thus producing a composite material.
As to claim 17, Nagelsdiek teaches a polymeric concrete composition which includes a coupling additive that is an additive product of an aminosilane and compounds having at least two terminal ethylenically unsaturated double bond. Nagelsdiek has an exemplary embodiment coupling additive 6 (para. 0081), which is a product of a diacrylate and aminopropyltriethyoxysilane. The compound 
Nagelsdiek is silent as to the structure of the addition product produced by the process. However, Nagelsdiek, para. 0008 refers specifically to Muh for a general teaching of addition of acrylates and silanes, which discloses a general structure of the product of aminosilanes and diacrylates, and shows that the amine hydrogen adds across a portion of the acrylate groups, leaving some free (meth)acrylate groups, such that the ethylenically unsaturated bond is separated from a tertiary amine by an ester group (see Muh, pp. 5779-5780, showing general structure of macromonomers formed from diacrylates and aminosilane). As such, it is reasonable to expect that the addition products, such as coupling agent 6, of Nagelsdiek would have an analogous recited structure, differing only in the chain structure of the diacrylate. 
	Nagelsdiek does not teach carbon fibers, but teaches using the aforementioned agent in curable mixtures, such as polymer concrete mixtures (para. 0067), including polymer concretes formed from polymerizable unsaturated compounds (para. 0053). Nagelsdiek further teaches curing the polymeric mixture (para. 0070), thus producing a composite material. Figovsky teaches polymer concrete compositions formed from polyfunctional unsaturated compounds (abstract), and teaches that reinforcing materials, including carbon fibers, may be used for reinforcing polymer concrete compositions (Figovsky, 5:15-20). As such, it would be obvious to prepare a polymer concrete (a composite material include carbon fibers) by providing a composition of the aforementioned additive agent taught by Nagelsdiek in view of Muh, a resin having polymerizable unsaturated groups as taught by Nagelsdiek, and carbon fibers, as these are a known reinforcement for polymer concreate as taught by Figovsky, and curing as taught by Nagelsdiek.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.